 Case 1:11-cv-05474-LAP-GWG Document 297 Filed 02/14/19 Page 1 of 1




                                                             40 Broad Street, 7th Floor
                                                             New York, New York 10004
                                                             Telephone: 212.943.9080
                                                             www.vandallp.com

                                                             Marc A. Tenenbaum
                                                             Partner
                                                             mtenenbaum@vandallp.com
February 14, 2019

Via ECF
Hon. Loretta A. Preska
United States District Judge
United States Courthouse
500 Pearl Street, Room 2220
New York, NY 10007
       Re:     New York City District Council of Carpenters Pension Fund,
               et al. v. Michael Forde, et al., 11 CV 5474 (LAP) (GWG)   _
Dear Judge Preska:
       We represent plaintiffs New York City District Council of Carpenters Pension
Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,
Educational and Industry Fund, and their trustees (collectively, the “Funds”) in the
above-referenced case.      In accordance with the Court’s instructions, we have
communicated with opposing counsel and respectfully submit this letter, on behalf of the
Funds, regarding the status of the remaining claims in this case.
        On November 14, 2018, the Court rendered judgment in favor of the Funds
against defendant Michael Forde. On December 10, 2018, Forde filed a motion to alter
or amend the judgment. On January 23, 2019, the Funds timely filed a response to that
motion. Meanwhile, Forde filed a notice of appeal. The United States Court of Appeals
for the Second Circuit stayed the appeal pending this Court’s disposition of the motion to
alter or amend the judgment. We understand that Forde is also considering filing a
motion to stay enforcement of the judgment. The Funds will oppose any such motion.
        The Funds’ claims against defendant Joseph Olivieri are the only other pending
claims in this case. All discovery has been completed. No trial date has been set. We
expect to be in a better position to advise the Court in early April whether a trial will be
necessary. Accordingly, we respectfully request that the Court permit the Funds and
Oliveri to provide a further status update at that time.
                                             Respectfully submitted,

                                                     /s/

                                             Marc A. Tenenbaum
cc:    Dino Lombardi, Esq. (via ECF)
       Pat Longobucco, Esq. (via ECF)
